UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22403 Investment Company Act file number SCS Hedged Opportunities Master Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. SCS Hedged Opportunities Master Fund, LLC Schedule of Investments December 31, 2012 (Unaudited) Next Available Redemption Redemption Frequency of Notification Cost Fair Value Dateb Redemptions Period (Days) INVESTMENTS IN INVESTMENT COMPANIES – 92.30%a Credit - ABS – 6.47%a Perella Weinberg Partners Asset Based Value Fund LP $ $ 3/31/2012 Quarterly 90 Credit - Distressed – 1.51%a Aurelius Capital Partners, LP 3/31/2013 Semi-Annually 65 Caspian Select Credit Fund, L.P. 3/31/2013 Quarterly 90 Credit - RMBS – 7.19%a AG Mortgage Value Partners, L.P. 3/31/2013 Quarterly 90 Credit - Structured Credit – 11.82%a Serengeti Lycaon Partners, LP 12/31/2012 Annual 87 West Face Credit Opportunities (USA) L.P. 3/31/2013 Quarterly 90 Equity Long/Short - Global - 10.18%a Amiya Global Emerging Opportunities, L.P. 3/31/2013 Quarterly 30 Passport Global Strategies III Ltd n/a Illiquid n/a Scout Capital Partners II, L.P. 3/31/2013 Quarterly 45 Standard Global Equity Partners SA, L.P. 3/31/2013 Quarterly 45 Equity Long/Short - Regional Specialist – 9.59%a Janchor Partners Pan-Asian Fund 1/31/2013 Monthly 60 North Bay Capital Fund II, LP 3/31/2013c Quarterly 45 Pan Asia Opportunities Onshore Fund LLC 1/31/2013 Monthly 30 Equity Long/Short - Sector – 10.17%a Altimeter Partners Fund, L.P. 6/30/2013 Semi-Annually 60 Goshen Global Equity, L.P. 3/31/2013 Quarterly 60 Tiger Consumer Partners, L.P. 3/31/2013 Quarterly 45 Event Driven - Merger/Arbitrage – 4.25%a Jet Capital Concentrated Fund, L.P. 1/31/2013 Monthly 30 Event Driven - Regional Specialist – 8.95%a Tyrus Capital Opportunities Fund, L.P. 3/31/2013 Quarterly 90 West Face Long Term Opportunities, LLC 3/31/2013 Quarterly 90 Multi-Strategy - Event Driven - 8.73%a Eton Park Fund, L.P. 9/30/2012 Annually 65 Serengeti Partners, LP 3/31/2013 Quarterly 87 Taconic Opportunity Fund II L.P. 3/31/2013 Quarterly 60 Multi-Strategy - Regional Specialist - 3.94%a Azentus Global Opportunities Fund L.P. 3/31/2013 Quarterly 60 Relative Value - Multi-Strategy – 9.40%a Alphadyne International Partners, LP 1/31/2013 Monthly 60 TOTAL INVESTMENTS IN INVESTMENT COMPANIES (Cost $48,210,138) SHORT TERM INVESTMENT – 4.98%a First American Treasury Money Market Fund - Class Z, 0.00%d TOTAL SHORT TERM INVESTMENTS (Cost $2,803,574) Total Investments(Cost $51,013,712) – 97.28%a Payables – 2.72%a TOTAL NET ASSETS - 100.00%a $ Footnotes a Percentages are stated as a percent of net assets. b Investments in Portfolio Funds may be composed of multiple tranches.The Next Available Redemption Date relates to the earliest date after December 31, 2012 that redemption from a tranche is available without fees.Other tranches may have an available redemption date that is after the Next Available Redemption Date.Further, the Portfolio Fund's advisor may place additional redemption restrictions without notice based on the aggregate redemption requests at a given time. c Investment in Portfolio Funds may be redeemed prior to the Next Available Redemption Date subject to a redemption fee ranging from1% to 5%. d Rate reported is the current yield as of December 31, 2012 Income Taxes The Master Fund’s tax year end is December 31.The Master Fund is treated as a partnership for Federal income tax purposes.Each member is responsible for the tax liability or benefit relating to such member’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Master Fund is subject to authoritative guidance related to the accounting and disclosure of uncertain tax positions under U.S. GAAP.This guidance sets forth a minimum threshold for the financial statement recognition of tax positions takes based on the technical merits of such positions.Management is not aware of any exposure to uncertain tax positions that could require accrual.As of December 31, 2012, the Master Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities. Investment Valuation The Master Fund primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Portfolio Fund. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Company’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Master Fund would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Adviser may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Master Fund calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Master Fund’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. Fair Value of Financial Instruments The Master Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Valuations based primarily on inputs that are unobservable and significant.The Master Fund utilized the Portfolio Funds’ month-end NAV’s as-of the reporting date for fair value.The Portfolio Funds require a redemption notice, and generally include a lock-up period. The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Master Fund’s investments as of December 31, 2012; Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active markets for Significant Other Unobservable Inputs Identical Assets Observable Inputs (Lock-up Periods) Description (Level 1) (Level 2) (Level 3) Total Investment Companies (a) $ - $ $ $ Options - Short Term Investments(b) - - Total Investments $ (a) All other strategy classifications are identified in the Schedule of Investments. (b) Short Term Investments that are sweep investments for cash balances in the Fund at December 31, 2012. Following is a reconciliation of Level 3 assets. Investments in Securities Balance as of March 31, 2012 Accrued discounts / premiums - Realized gain (loss) Change in unrealized appreciation (depreciation) Net purchases (sales) Transfers in and / or out of Level 3 Balance as of December 31, 2012 During the period ended December 31, 2012, there were no transfers between Level 1 and Level 2.The Fund includes the valuation of securities under a lock-up period greater than three months as a Level 3 security.No unobservable inputs are used in valuing the Portfolio Funds, as they are priced by third-party service providers and audited annually.Reclassification of certain securitiesfrom Level 3 to Level 2 is done based on the expected expiration of lock-up periods applicable to the relevant Portfolio Funds that are no greater than three months from the reporting period. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)SCS Hedged Opportunities Master Fund, LLC By (Signature and Title)/s/ Peter H. Mattoon Peter H. Mattoon, Chief Executive Officer DateMarch 1, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Peter H. Mattoon Peter H. Mattoon, Chief Executive Officer DateMarch 1, 2013 By (Signature and Title)/s/ Joseph E. McCuine Joseph E. McCuine, Chief Financial Officer DateMarch 1, 2013
